Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 18, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156128(108)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  GARY HENRY and KATHY HENRY,                                                                             Kurtis T. Wilder,
           Plaintiffs-Appellees,                                                                                      Justices
                                                                    SC: 156128
  v                                                                 COA: 328716
                                                                    Saginaw CC: 03-047775-NZ
  DOW CHEMICAL COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before September 13, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 18, 2017
                                                                               Clerk